Title: To George Washington from La Luzerne, 29 April 1780
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


          
            
              Sir
              Philadelphia 29th of April 1780
            
            I have received with all the gratitude possible the news which your Excellency has been pleased to give me of Don Juan. I begin to flatter myself that the cares he has received from you and from all those who surround him will reestablish him.
            I cannot sufficiently express to you Sir my sentiments in this respect and for the kindnesses without number, which you have heaped upon me during the time what I passed with you.
            I shall render an account to my Court of all that I saw at the army—of the good order and discipli⟨ne⟩ of the troops—of the zeal and talents of the officers—of the good disposition reign⟨ing⟩ among them as well as of the respect and public confidences in the Command⟨er⟩ in Chief. These circumstances united form an augur the most favourable for the enterprises which your army may be in condition to undertake, when it shall be completed in consequenc⟨e⟩ of the measures that have been just taken. I am certain before hand that his Majesty will take a true satisfaction in learning details so interesting to a power so dear to him.
            I dare supplicate your Excellency to receive anew the assurances of the sentiments of veneration and of respect with which you have inspired me and with which I have the honor to be Yr most humble and Most Obedient servant
            
              Luzerne
            
          
          
          
            Permit that I seize this occasion to pray you to present the homages of my respect to Mrs Washington.
          
        